DETAILED ACTION
This Action is in consideration of the Applicant’s response on September 1, 2022.  Claims 1, 8, 9, 16, and 17 are amended by the Applicant.  Claims 1 – 20, where Claims 1, 9, and 17 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on September 1, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1, 9, and 17, Poddar neither teaches or suggests “perform inference operations of the artificial intelligence model based on the input data to generate output data, and implant a watermark associated with the AI model within the output data generated from the inference operations, and transmitting the output data generated from the inference operations having the watermark implanted therein to the host processor.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant states that the claimed approach is distinguishable from Poddar in that the current invention allows a host processor to ensure that data generated by and AI model executing on a DP accelerator was, in fact, generated by the AI model [See Remarks, Pg. 8, 1st non-bulleted paragraph].  However, nothing within the claims discloses of validating a watermark as the applicant alleges.
	The Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPTQ2d 1057 (Fed. Cir. 1993).  Additionally, the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].
	Poddar discloses of analyzing the unmarked and unscrambled weights of a machine learning model to determine which weight bits in the machine learning model are most suited to watermarking [Fig. 3; Para. 0018].  Thus, the analysis of the machine learning model is the performing of the inference operations, where the identified weights are used to implant the watermark [Figs. 3 and 4; Para. 0017-24].  Because the watermark is inserted into the AI model, the watermark is “associated with the AI model.”  Likewise, the identified weights of the AI model which are used to insert the watermark can be considered the claimed “output data generated from the inference operations.”  Furthermore, the watermarked and scrambled weights of the machine learning model can be considered “output data generated from the inference operations having the watermark implanted therein.”  Therefore, the amendments do not distinguish over the claimed limitations.
	No further arguments are presented by the Applicant.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2019/0205508 (hereinafter “Poddar”), in view of PGPub. 2019/0312772 (hereinafter “Zhao”).
2.	Regarding Claims 1, 9, and 17, Poddar discloses of a non-transitory machine-readable medium having instructions stored therein [Fig. 1; Para. 0014], which when executed by a data processing (DP) 
receiving, at the DP  
receiving, at the DP 
executing the watermark kernel within the DP 
perform inference operations of the AI model based on the input data to generate output data [Figs. 3 and 4; Para. 0017-24; modifying the weights and testing the accuracy of the new weights for the machine learning model to identify an overall watermarking scheme for the weighs in the machine learning model], and 
implant a watermark associated with the AI model within the output data generated from the inference operations [Fig. 4; Para. 0025-27; insert watermark bits into partitions with determined weight bits]; and 
transmitting the output data generated from the inference operations having the watermark implanted therein [Para. 0030; after the weights of the machine learning model are watermarked and scrambled, the weights may be securely stored or transferred as desired] 
	Poddar, however, does not specifically disclose of the hardware architecture where there is a separate accelerator device coupled with a CPU.
	Zhao discloses a system and method for provisioning of hardware accelerator resources [Abstract].  Zhao further discloses that each server node comprises a plurality of GPU devices (DP accelerators) coupled to the processor, system memory, etc., that are used in high-throughput, accelerated processing of compute kernels for workloads, such as machine learning [Fig. 7; Para. 0002, 0040, 0084-85].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Zhao with Poddar since both systems are related to performing training of neural networks.  The combination would enable the training phase of the Poddar system to be implemented using a plurality of hardware accelerators.  The motivation to do so is to improve the processing speed of large scale data analytics such as training neural networks [Zhao, Para. 0002-3, 0040].
3.	Regarding Claims 2, 10, and 18, Poddar, in view of Zhao, discloses the limitations of Claims 1, 9, and 17.  Poddar further discloses of receiving a second set of input data from the host processor [Fig. 2, item 206; Para. 0025; watermark data], wherein the watermark kernel is executed on the second set of input data [Fig. 2, item 206; Para. 0025; generate watermark bits from watermark], and wherein the watermark is generated based on the second set of input data [Fig. 2, item 206; Para. 0025; generate watermark bits from watermark]. 
4.	Regarding Claims 3, 11, and 19, Poddar, in view of Zhao, discloses the limitations of Claims 2, 10, and 18.  Poddar further discloses that the second set of input data includes information describing the watermark [Fig. 2, item 206; Para. 0025; watermark data].
5.	Regarding Claims 4, 12, and 20, Poddar, in view of Zhao, discloses the limitations of Claims 1, 9, and 17.  Poddar further discloses that implanting the watermark in the AI model comprises embedding the watermark in one or more nodes of the AI model [Fig. 4 and 5; Para. 0026-28, 0031].
6.	Regarding Claims 5 and 13, Poddar, in view of Zhao, discloses the limitations of Claims 4 and 12.  Poddar further discloses that the watermark is stored in one or more weight variables of the one or more nodes of the AI model [Fig. 4 and 5; Para. 0026-28, 0031].
7.	Regarding Claims 6 and 14, Poddar, in view of Zhao, discloses the limitations of Claims 4 and 12.  Poddar further discloses that the watermark is stored in one or more bias variables of the one or more nodes of the AI model [Fig. 4 and 5; Para. 0026-28, 0031].
8.	Regarding Claims 7 and 15, Poddar, in view of Zhao, discloses the limitations of Claims 1 and 9.  Zhao further discloses that the host processor is a central processing unit (CPU) and the DP accelerator is a general-purpose processing unit (GPU) [Para. 0002].
9.	Regarding Claims 8 and 16, Poddar, in view of Zhao, discloses the limitations of Claims 1 and 9.  Zaho further discloses that the host processor and DP accelerator communicate over a link that comprises a peripheral component interconnect express (PCIe) link [Fig. 7; Para. 0087].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496